writ of mandamus in the district court. As the challenged order had
                already expired before appellant sought to challenge it, the district court
                did not abuse its discretion in finding that appellant's petition for writ
                relief was untimely. See Personhood Nevada v. Bristol, 126 Nev. ,
                245 P.M 572, 574 (2010) (stating that a controversy must be present
                through all stages of the proceeding). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 1



                                                                                          J.
                                                            Pickering

                                                             1,1

                                                             L   arragtre


                                                                                          J.
                                                            Saitta


                cc:   Hon. Connie J. Steinheimer, District Judge
                      Kenneth A. North
                      Attorney General/Carson City
                      Washoe County District Attorney Richard A. Gammick
                      Washoe District Court Clerk


                      'The Office of the Attorney General filed a notice indicating that the
                Attorney General is not the official attorney responsible for the defense of
                any named party in this appeal. It appears that the Office of the Attorney
                General was improperly listed as an attorney for respondents.
                Accordingly, we direct the clerk of this court to remove the Office of the
                Attorney General as the attorney of record for respondents and add
                Washoe County District Attorney Richard A. Gammick as the attorney for
                respondents.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A